DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This Office Action is being mailed to correct some issues of the Non-Final Office Action of 7/9/2020 and the Final Office Action of 12/8/2020.
Applicant's request for reconsideration of the rejections of the last Office Actions is persuasive; therefore, this Office Action will replace all the previous Office Actions.
The prosecution of this Office Action refers to the amended claims filed on 9/24/2020.

Interview Summary
Applicant’s representative contacted the Examiner on 1/28/2021 to discuss about the previous Office Action sent out on 12/08/2020. Applicant argued that the Compound 7 of Haley et al. (US 2013/0096336 A1) is a comparative compound, and Haley is directed to compounds of formula 1 and formula 2, which do not read on limitation of the instant claims 1-19. 
The Examiner responded in the interview that the argument is persuasive and a new office action will be sent.
The Examiner contacted Applicant’s representative to provide updates of Examiner’s position after discussion with the Examiner’s supervisor and explain how the upcoming Office Action would take care of the Applicant’s arguments on 2/3/2021.
The Examiner stated that the rejections to claim 1-9 are still valid even if the Compound 7 of Haley is not an inventive compound. Thus, the Examiner stated that rejections to claims 1-9 would be maintained. However, because the rejections to claims 10-19 rely on Haley’s invention of an organic light emitting device, the Examiner stated that the rejections to claims 10-19 would be withdrawn and a new ground of rejection would be applied.

Response to Amendment
The amendment of 9/24/2020 has been entered.
Disposition of claims: 
Claims 1 and 8-9 have been amended.
Claims 1-19 are pending.
The amendments to claims 1 and 8-9 have overcome:
The rejections of claims 1-9 under 35 U.S.C. 102 as being anticipated by Haley et al. (US 2013/0096336 A1, hereafter Haley) set forth in Non-Final Office Action of 7/9/2020.
The rejections of claims 1-9 under 35 U.S.C. 102 as being anticipated by Chase et al. (6,12-Diarylindeno[1,2-b]fluorenes: Syntheses, Photophysics, and Ambipolar OFETs, Journal of the American Chemical Society, vol. 134, page 10349-10352, 06/14/2012, hereafter Chase) set forth in the Non-Final Office Action of 7/9/2020.
The rejections of claims 1-4 and 7-9 under 35 U.S.C. 102 as being anticipated by Nishida et al. (Synthesis, Crystal Structures, and Properties of 6,12-Diaryl-Substituted Indeno[1,2-b]fluorenes, Chemistry A European Journal, vol. 18, page 8964-8970, 06/12/2012, hereafter Nishida) set forth in the Non-Final Office Action of 7/9/2020.
The rejections of claims 1-9 under 35 U.S.C. 102 as being anticipated by Fix et al. (Indeno[2,1-c]fluorene: A New Electron-Accepting Scaffold for Organic Electronics, Organic Letters, vol. 15, page 1362-1365, 03/05/2013, hereafter Fix) set forth in the Non-Final Office Action of 7/9/2020.
The rejections of claims 1-9 under 35 U.S.C. 102 as being anticipated by Shimizu et al. (Indeno[2,1-b]fluorene: a 20-π-Electron Hydrocarbon with Very Low-Energy Light Absorption, Angewandte Communications, vol. 52, page 6046-6079, 04/29/2013, hereafter Shimizu) set forth in the Non-Final Office Action of 7/9/2020.
The rejections of claims 10-13 under 35 U.S.C. 103 as being unpatentable over Haley et al. (US 2013/0096336 A1) in view of Shibata et al. (US 2015/0108458 A1, hereafter Shibata) set forth in the Non-Final Office Action of 7/9/2020.
The rejections of claim 14 under 35 U.S.C. 103 as being unpatentable over Haley et al. (US 2013/0096336 A1) in view of Shibata et al. (US 2015/0108458 A1), as applied to claims 1-13 above, further in view of Liao et al. (US 2003/0170491 A1, hereafter Liao) set forth in the Non-Final Office Action of 7/9/2020.
The rejections of claims 15-17 and 19 under 35 U.S.C. 103 as being unpatentable over Haley et al. (US 2013/0096336 A1) in view of Shibata et al. (US 2015/0108458 A1), as applied to claims 1-13 above, further in view of Kawamura et al. (US 2011/0156016 A1, hereafter Kawamura) set forth in the Non-Final Office Action of 7/9/2020.
The rejections of claim 18 under 35 U.S.C. 103 as being unpatentable over Haley et al. (US 2013/0096336 A1) in view of Shibata et al. (US 2015/0108458 A1) and Kawamura et al. (US 2011/0156016 A1), as applied to claims 1-13 and 15-18 above, 
The rejections have been withdrawn. However, as outlined below new grounds of rejections have been made.

Response to Arguments
Applicant’s arguments see the third paragraph of page 15 through the end of page 16 of the reply filed 9/24/2020 regarding the rejections of claims 1-9 under 35 U.S.C. 102 set forth in the Office Action of 7/9/2020 have been fully considered but are moot because the arguments about the rejections based on Haley do not apply to any of the references being used in the current rejections.
Applicant’s arguments see the second paragraph from the bottom of page 20 through the first paragraph of page 21 of the reply filed 9/24/2020 regarding the rejections of claims 10-19 over Haley/Shibata, Haley/Shibata/Liao, Haley/Shibata/Kawamura under 35 U.S.C. 103 set forth in the Office Action of 7/9/2020 have been fully considered but are moot.
Applicant argues that Haley fails to disclose the subject matter of these claims and the secondary references fail to provide a remedy to the deficiencies in Compound 7 of Haley.
The Examiner applies new grounds of rejections; therefore, the arguments do not apply to the current rejections.
Applicant’s arguments
Applicant argues that the Compound 7 of Haley is a comparative compound. Haley is directed to compounds of formula 1 and formula 2, which does not read on the limitation of Claim 1.
The arguments are not persuasive.
Compound 7 of Haley is indeed a not an inventive compound which is different from the compounds of formula 1 and formula 2, which do not read on the limitation of claim 1.
However, rejections to claims 1-9 do not rely on the compound represented by formula 1 or formula 2 of Haley. 
In addition, the compound 7 is one part of disclosure. Haley discloses that the compound 7 is a known compound which was disclosed by Scherf ([042]). 
Additionally, the following references evidence that the Compound 7 of Haley was a known compound at the time when invention was effectively filed.
Chase et al. “6,12-Diarylindeno[1,2-b]fluorenes: syntheses, photophysics, and ambipolar OFETs”, J. Am. Chem. Soc. 2012, vol. 134, page 10349-103525 (Compound 4a in Scheme 1).
Nishida et al. “Synthesis, crystal Structures, and properties of 6,12-diaryl-substituted indeno[1,2-b]fluorenes”, Chem. Eur. J. 2012, vol. 18, page 8964-8970 (Compound 2 in column 2, page 8964).
Given the disclosure of the compound of Haley in addition to the disclosures of Chase et al. and Nishida et al. The Compound 7 of Haley would have been a known compound at the time the invention was effectively filed that would have been obvious to modify for the reasons outlined below.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See MPEP 2123.
 Therefore, the rejections to claims 1-9 are maintained.
The rejections to claims 11-19 do rely on Haley’s invention. That is, use of the inventive compounds having structure of formula 1 or formula 2 of Haley as a hole injection, hole transport, or electron blocking layer of an organic light emitting device cannot be applied to compound 7, because Compound 7 of Haley is not the Haley’s invention. 
Therefore, the following rejections have been withdrawn: 
rejections to claims 10-13 under 35 U.S.C. 103 as being unpatentable over Haley et al. (US 2013/0096336 A1) in view of Morishita et al (US 2014/0001416 A1), as applied to claim 1 above, further in view of Shibata et al. (US 2015/0108458 A1) set forth in the Final Office Action of 12/8/2020, 
rejections to claim 14 under 35 U.S.C. 103 as being unpatentable over Haley et al. (US 2013/0096336 A1) in view of Morishita et al. (US 2014/0001461 A1) and Shibata et al. (US 2015/0108458 A1), as applied to claims 10-13 above, further in view of Liao et al. (US 2003/0170491 A1) set forth in the Final Office Action of 12/8/2020, and 
rejections to claims 15-17 and 19 under 35 U.S.C. 103 as being unpatentable over Haley et al. (US 2013/0096336 A1) in view of Morishita et al. (US 2014/0001461 A1) and Shibata et al. (US 2015/0108458 A1), as applied to claims 10-13 above, further in view of Kawamura et al. (US 2011/0156016 A1, hereafter Kawamura) set forth in the Final Office Action of 12/8/2020.
Applicant’s arguments see the first paragraph from the bottom of page 3 of the Applicant’s Response attached to the Applicant-Initiated Interview Summary filed on 2/3/2021 regarding the rejections of claims 1-9 under 35 U.S.C. 103 set forth in the Office Action of 12/8/2020 have been fully considered.
Applicant argues that Morishita is directed to the compound of formula (I), which is different from the Compound 7 of Haley. 
Applicant further argues that the proposed motivation to combine is directed to the specific compound of Morishita, an indenofluorenedione, and not to the Compound 7 of Haley.
The arguments are not persuasive.
The teaching of Morishita is not limited to the indenofluorenedione structure, but rather teaches the benefit of the substituent itself.
Morishita teaches “the electron accepting property can be further enhanced and the crystallinity can be further reduced by introducing a specific substituent to the terminal rings” ([015]).
Morishita further teaches “at least one of R1 to R4 is preferably fluorine atom, a fluoroalkyl group, …. These substituents can enhance the electron accepting property, make the sublimation temperature moderate, or prevent the crystallization” ([046]).
Morishita exemplifies the substituent group of 4-(trifluoromethyl)phenyl at the substitution position 2 of the terminal fluorene groups (A-1 in [061]).
It was known in the art that the [1,2-b] indenofluorene scaffold can serve as an electron-accepting molecule as evidenced by Fix et al. (Fix et al. “Indeno[2,1-c]fluorene: a new electron-accepting scaffold for organic electronics”, Org. Letts. 2013, vol. 15, page 1362-1365).
Therefore, it would have been obvious to one of skills in the art to substitute the 4-(trifluoromethyl)phenyl substituent group to the Compound 7 of Haley, which has [1,2-b] indenofluorene scaffold to enhance electron-accepting properties and make the sublimation temperature moderate, or prevent the crystallization.
Applicant’s arguments, see the fourth paragraph of page 3 of the reply of the Applicant-initiated interview summary filed 2/3/2021 regarding the rejections of claims 10-19 under 35 U.S.C. 103 set forth in the Office Action of 12/8/2020 have been fully considered and are persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haley et al. (US 2013/0096336 A1) in view of Morishita et al (US 2014/0001461 A1, hereafter Morishita).
Regarding claims 1-9, Haley discloses an indenofluorene compound having the following structure ([042]).

    PNG
    media_image1.png
    204
    514
    media_image1.png
    Greyscale

The indenofluorene compound of Haley (Compound 7) does not have a substituent which is not hydrogen at the substitution position of R3 and R4 of Applicant’s Chemical Formula 1. 
Haley teaches that the indenofluorene compounds can be used to make a hole injection, hole transport, or electron blocking layer of an organic light emitting device ([069], [070]).
Morishita discloses a condensed cyclic compound which can be used as the hole injecting layer material of an organic light emitting device ([001], [016]).  
Morishita teaches that the electron accepting property can be enhanced; sublimation temperature can be moderate; and the crystallization can be prevented by introducing specific substituents to the terminal rings of the condensed cyclic compound ([015], [046]).
Morishita further teaches a 4-(trifluoromethyl)phenyl substituent being substituted at the substitution position 2 of the terminal fluorene groups (A-1 in [061]).
Haley and Morishita are analogous in the field of condensed cyclic compound used for organic light emitting devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Haley (Compound 7) by substituting 4-(trifluoromethyl)phenyl groups at the substitution position 2 of the terminal fluorene groups, as taught by Morishita.
The motivation of doing so would provide enhanced electron accepting property, moderate sublimation temperature, and/or reduced crystallization, based on teaching of Morishita.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The resultant compound (as shown below) has identical structure as Applicant’s Chemical Formula 1 of claim 1.

    PNG
    media_image2.png
    317
    764
    media_image2.png
    Greyscale

Wherein R1 and R2 are an unsubstituted phenyl group; R3 and R4 are a substituted aryl (4-(trifluoromethyl)phenyl); R5 to R7 are hydrogen; p, q, and r are 0, meeting all the limitations of claim 1.
The compound of Haley as modified by Morishita, wherein Chemical Formula 1 is represented by Chemical Formula 2, meeting all the limitations of claim 2
The compound of Haley as modified by Morishita, wherein R1 and R2 are the same from each other, and represented by Chemical Formula 14, wherein X1 to X5 are CH, meeting all the limitations of claims 3 and 4.
The compound of Haley as modified by Morishita, wherein R1 and R2 are the same and have the following structure, 
    PNG
    media_image3.png
    91
    53
    media_image3.png
    Greyscale
, meeting all the limitations of claim 5.
The compound of Haley as modified by Morishita, wherein R1 and R2 are the same as or different from each other, and have the following structure, 
    PNG
    media_image4.png
    94
    59
    media_image4.png
    Greyscale
, meeting all the limitations of claim 6.
The compound of Haley as modified by Morishita, wherein R3 and R4 are the same from each other, and each independently a substituted aryl group (4-(trifluoromethyl)phenyl), meeting all the limitations of claim 7.
The compound of Haley as modified by Morishita, wherein R3 and R4 are the same and each independently a fluoroalkylaryl group (4-(trifluoromethyl)phenyl), meeting all the limitations of claim 8.
The compound of Haley as modified by Morishita, wherein the compound of Chemical Formula 1 selected to be, 
    PNG
    media_image5.png
    105
    370
    media_image5.png
    Greyscale
, wherein R1 2 are the same as in Chemical Formula 1 (an unsubstituted phenyl group), meeting all the limitations of claim 9.

 Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hadizad et al. (“A general synthetic route to indenofluorene derivatives as new organic semiconductors”, Org. Letts. 2005, vol. 7, page 795-797, hereafter Hadizad) in view of Chase et al. (“6,12-Diarylindeno[1,2-b]fluorenes: syntheses, photophysics, and ambipolar OFETs”, J. Am. Chem. Soc. 2012, vol. 134, page 10349-103525, hereafter Chase).
Regarding claims 1-9, Hadizad discloses a compound having the following structure (Compound 3c in Scheme 1).

    PNG
    media_image6.png
    140
    825
    media_image6.png
    Greyscale

Hadizad further discloses the fluorene-based compound of the invention can be used to make an organic light emitting device (Abstract and page 795, columns 1-2).
Hadizad exemplifies an organic light emitting device (page 796, column 2, last paragraph through page 797, column 1, first paragraph) comprising a first electrode (ITO), a light emitting layer (Compound 3a), an electron transport layer (PBD), a LiF layer, and a second electrode (Al).
The compound of Hadizad (Compound 3c) does not have substituents at R1 and R2 positions of Applicant’s Formula 1.
Chase discloses a compounds which have full π-conjugation over the five fused ring (page 10349, column 1) and two aryl substitutions at positions 6 and 12 (4a-j in Scheme 1) and can be used for organic semiconductor devices (“organic field-effect transistor” in Abstract).
Chase teaches that aryl substitution imparts a more diverse range of optoelectronic properties and significantly affects the redox properties (Conclusion).
Chase exemplifies an aryl substituted compound (Compound 4c in Scheme 1).
  
    PNG
    media_image7.png
    196
    699
    media_image7.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Hadizad (Compound 3c) by having full π-conjugation over the five fused rings and substituting 2,4,6-trimethylphenyl groups at the substitution positions 6 and 12 of the fully conjugated ring structure (indenofluorene), as taught by Chase.
The motivation for doing so would provide a more diverse range of optoelectronic properties and significantly affects the redox properties based on the teaching of Chase.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the 
The resultant compound has the following structure. 

    PNG
    media_image8.png
    387
    825
    media_image8.png
    Greyscale

The compound of Hadizad as modified by Chase has identical structure as Applicant’s Formula 1, wherein R1 and R2 are an substituted phenyl group (2,4,6-trimethylphenyl); R3 and R4 are a substituted aryl (4-fluorophenyl); R5 to R7 are hydrogen; p, q, and r are 0, meeting all the limitations of claim 1.
The compound of Hadizad as modified by Chase, wherein Chemical Formula 1 is represented by Chemical Formula 2, meeting all the limitations of claim 2.
The compound of Hadizad as modified by Chase, wherein R1 and R2 are the same from each other, and represented by Chemical Formula 14, wherein X1, X3, and X5 are each CR; R is an alkyl group (methyl); X2 and X4 are CH, meeting all the limitations of claims 3 and 4
The compound of Hadizad as modified by Chase, wherein R1 and R2 are the same and have the following structure, 
    PNG
    media_image9.png
    171
    176
    media_image9.png
    Greyscale
, wherein R8-R12 are each an alkyl group (methyl), meeting all the limitations of claim 5.
The compound of Hadizad as modified by Chase, wherein R1 and R2 are the same as or different from each other, and have the following structure, 
    PNG
    media_image10.png
    163
    188
    media_image10.png
    Greyscale
, meeting all the limitations of claim 6.
The compound of Hadizad as modified by Chase, wherein R3 and R4 are the same from each other, and each independently a substituted aryl group (4-fluorophenyl), meeting all the limitations of claim 7.
The compound of Hadizad as modified by Chase, wherein R3 and R4 are the same and each independently a fluoroaryl group (4-fluorophenyl), meeting all the limitations of claim 8.
The compound of Hadizad as modified by Chase, wherein the compound of Chemical Formula 1 selected to be, 
    PNG
    media_image11.png
    153
    289
    media_image11.png
    Greyscale
, wherein R1 and R2 are the same as in Chemical Formula 1 (an unsubstituted phenyl group), meeting all the limitations of claim 9.
Regarding claim 10
Hadizad further discloses the fluorene-based compound of the invention can be used to make an organic light emitting device (Abstract and page 795, columns 1-2).
Hadizad exemplifies an organic light emitting device (page 796, column 2, last paragraph through page 797, column 1, first paragraph) comprising a first electrode (ITO), a light emitting layer (Compound 3a), an electron transport layer (PBD), a LiF layer, and a second electrode (Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Hadizad as modified by Chase by using the compound as the light emitting material of the organic light emitting device of Hadizad, as taught by Hadizad.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the light emitting material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The resultant device comprises a first electrode (ITO), a light emitting layer comprising the compound of Hadizad as modified by Chase, an electron transport layer (PBD), a LiF layer, and a second electrode (Al), wherein the light emitting layer is equated with an organic material layer, meeting all the limitations of claim 10.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hadizad et al. (“A general synthetic route to indenofluorene derivatives as new organic semiconductors”, Org. Letts. 2005, vol. 7, page 795-797) in view of Chase et al. (“6,12-Diarylindeno[1,2-b]fluorenes: syntheses, photophysics, and ambipolar OFETs”, J. Am. Chem. Soc. 2012, vol. 134, page 10349-103525), as applied to claim 10 above, further in view of Kawamura et al. (US 2011/0156016 A1, hereafter Kawamura).
Regarding claim 15-17 and 19, the organic light emitting device of Hadizad as modified by Chase reads on all the features in claim 10, as outlined above.
The organic light emitting device comprising a first electrode (ITO), a light emitting layer comprising the compound of Hadizad as modified by Chase, an electron transport layer (PBD), a LiF layer, and a second electrode (Al).
Hadizad as modified by Chase does not teach the light emitting layer material comprising the Applicant’s Chemical Formula A-1.
Kawamura discloses an organic light emitting device (Example 1 in [189] and Table 1) comprising a first electrode (ITO), an electron injection layer, an electron transport layer, a light emitting layer (Kawamura’s Compound 1 ([176]) as a host and Kawamura’s DM1-1 ([060] page 8) as a dopant), a hole transport layer (Alq), a hole injection layer (LiF), and a second electrode (Al), wherein Compound 1 and DM1-1 have the following structures.

    PNG
    media_image12.png
    372
    759
    media_image12.png
    Greyscale

Kawamura teaches that an organic light emitting medium including a specific host material and a specific dopant material of invention provides an organic light emitting device with a high luminous efficiency and a long life ([011]). 
Kawamura further teaches that a known light emitting material such as fluorene derivatives can be used together with the light emitting medium of the invention ([121]).
Kawamura further teaches that multiple light emitting material can provide red or blue light emitting ([120]).
Haley, Morishita, Shibata, and Kawamura are analogous in the field of organic light emitting device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Hadizad as modified by Chase by incorporating Kawamura’s Compound 1 and Compound DM1-1 in the light emitting layer of the device, as taught by Kawamura. 
The motivation for doing so would provide red or blue light with high luminous efficiency and a long life, based on teaching of Kawamura.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The resultant device comprising a first electrode (ITO), a light emitting layer comprising the compound of Hadizad as modified by Chase, Compound 1 of Kawamura, and Compound DM1-1 of Kawamura, an electron transport layer (PBD), a LiF layer, and a second electrode (Al).
The Kawamura’s DM1-1 reads on the Chemical Formula A-1; wherein Ar1 is a substituted pyrene, L is a direct bond; Ar2 and Ar3 are an unsubstituted aryl group (phenyl); n is 2; and when n is 2, substituent in the parentheses are the same, meeting all the limitations of claim 15.
The organic light emitting device of Hadizad as modified by Chase and Kawamura comprises Chemical Formula A-1 (Kawamura’s DM1-1), wherein L is a direct bond, Ar1 is a substituted pyrene group, Ar2 and Ar3 are an unsubstituted aryl group, and n is 2, meeting all the limitations of claim 16.
The organic light emitting device of Hadizad as modified by Chase and Kawamura, wherein the organic material layer comprises a light emitting layer, and the light emitting layer comprises a compound represented by Chemical Formula A-2 (Kawamura’s Compound 1), wherein Ar4 and Ar5 are the same, and each independently an unsubstituted multicyclic aryl group (2-naphtyl); G1-G2, and G4 to G8 are hydrogen; and G3 is an unsubstituted monocyclic aryl group (phenyl), meeting all the limitations of claims 17 and 19
The organic light emitting device of Hadizad as modified by Chase and Kawamura, wherein the light emitting layer comprises a compound represented by Chemical Formula A-2 (Kawamura’s Compound 1), wherein Ar4 and Ar5 are the same, and each independently an unsubstituted multicyclic aryl group (2-naphtyl); G1-G2, and G4 to G8 are hydrogen; and G3 is an unsubstituted monocyclic aryl group (phenyl).
Regarding claim 18, the organic light emitting device Hadizad as modified by Chase and Kawamura reads on all the features in claim 17, as outlined above. 
The only different between the Chemical Formula A-2 in claim 18 and the compound of Hadizad as modified by Chase and Kawamura (Kawamura’s Compound 1) is that the G3 of the compound is not hydrogen or a substituted or unsubstituted alkyl group.
Kawamura teaches the following compound as an alternative of Kawamura’s Compound 1 (Compound H-3 in [195]).
 
    PNG
    media_image13.png
    268
    656
    media_image13.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light emitting layer material of Hadizad as modified by Chase and Kawamura (Kawamura’s Compound 1) by substituting the phenyl group at the G3 position of Chemical Formula A-2 (marked by arrow above) with a hydrogen atom, based on the teaching of Kawamura.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the known substituent groups would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the hydrogen would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum structures when producing compounds to be used to make an organic light emitting device.
The resultant organic light emitting device of Hadizad as modified by Chase and Kawamura is identical as the device in claim 15, only except the material of the light emitting layer, wherein the light emitting layer host material comprises a compound represented by Chemical Formula A-2 (Kawamura’s Compound H-3), wherein Ar4 and Ar5 are the same, and each independently an unsubstituted multicyclic aryl group (2-naphtyl); G1 to G8 are hydrogen, meeting all the limitations of claim 18.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 11-14 require the compound having formula 1 of claim 1 being used as hole material (i.e. one of a hole injection layer, a hole buffer layer, a hole transfer layer and an electron suppression layer). 
Haley discloses a similar compound (Formula 1 of Haley in [007]) used as the hole material of an organic light emitting device, but the compound structure is substantially different, because Haley requires at least two alkynyl substituents substituted to the indenofluorene backbone ([045]) which is not allowed in the instant claim 1.
Hadizad discloses an organic light emitting device comprising a similar compound, but the compound is used as an emitting material, not the hole material.
Pieh (US 2015/0155513 A1) discloses a similar compound (Formula 1 in [019]) used as a hole material (“p-type charge generation layer” material in Abstract) of an organic light emitting device, but the compound structure is substantially different.
The prior art does not teach or motivate modifying the compounds and/or disclosures of the above references such that a compound of the current claims is used in a hole transporting layer of an organic light-emitting device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786